Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/23/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,446,728 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Gerald Maliszewski on 03/08/2021.

The application has been amended as follows: 
Claim 15. An emissive display repair system, the system comprising: an inspection subsystem for inspecting an emissive substrate with an array of wells and determining defective array sites, where each well is configured with a solderable electrical interface and populated with emissive elements located in the wells, and where each emissive element is configured with a solderable electrical interface that is not solder ; and a replacement subsystem for populating empty wells with replacement emissive elements, the replacement subsystem using a process selected from the group consisting of fluidic assembly or a repurposed pick-and-remove device. 
 
Cancel claims 25 and 33.

Claim 35. An emissive display repair system, the system comprising: an inspection subsystem for inspecting an emissive substrate with an array of wells and determining defective array sites, where each well is configured with a solderable electrical interface and populated with emissive elements located in the wells, and where each emissive element is configured with a solderable electrical interface that is not solder connected to the emissive substrate well solderable interface;  
Allowable Subject Matter
Claims 15-18, 24, 26-32 and 34-37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 15, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, where each emissive element is configured with a solderable electrical interface that is not solder connected to the emissive substrate well solderable interface, and a replacement subsystem for populating empty wells with replacement emissive elements, the replacement subsystem using a process selected from the group consisting of fluidic assembly or a repurposed pick-and-remove device. Claims 16-18, 24, 26-32 and 34 are included likewise as they depend from claim 15.
Regarding claim 35, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, where each emissive element is configured with a solderable electrical interface that is not solder connected to the emissive substrate well solderable interface, and a replacement subsystem for populating empty wells with replacement emissive elements comprising: the transfer head with deformable contact surface area that is adhesively attached to a replacement emissive element. Claims 36-37 are included likewise as they depend from claim 35.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
March 8, 2021

/MALIHEH MALEK/Primary Examiner, Art Unit 2813